            Case 3:19-cr-00105-AWT Document 92 Filed 05/12/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                          :   Criminal No. 3:19-cr-105 (AWT)
                                                  :
                v.                                :
                                                  :
JOEL C. RILEY                                     :   May 12, 2020


JOINT MOTION FOR ORDER ALLOWING TELEPHONE CONTACT WITH VICTIM

       The United States of America (the “Government”) and the defendant, Joel C. Riley,

respectfully submit this joint motion for an order permitting Mr. Riley to have telephone contact

with his former spouse, Brittany Correa, while he is incarcerated. A proposed order is attached to

this motion. In support of this motion, the parties state the following:

       1.       On January 23, 2020, this Court sentenced Mr. Riley to 24 months of imprisonment,

followed by three years of supervised release, for bankruptcy fraud. ECF No. 83. On March 25,

2020, Mr. Riley self-surrendered to the custody of the Bureau of Prisons (“BOP”) and began

serving his sentence at FCI Fort Dix in New Jersey.

       2.       As the Court is aware, one of the victims in this case is Mr. Riley’s former spouse,

Brittany Correa. They were married for seven years and have two minor children together, both

under 6 years old. See PSR ¶ 72; ECF No. 62-1 at 6 (Letter from Ms. Correa to the Court). The

couple divorced as a result of the offense conduct in this case. See PSR ¶ 72. In Ms. Correa’s letter

to the Court in advance of sentencing, she explained that notwithstanding the divorce, Mr. Riley

and Ms. Correa “co-parent” the children, “share legal custody” of the children, and “collaborate

together when it comes to making decisions [for the children] regarding schooling, health and

religion.” ECF No. 62-1 at 6.
               Case 3:19-cr-00105-AWT Document 92 Filed 05/12/20 Page 2 of 3




          3.       However, Mr. Riley has been unable to have telephone contact with Mr. Correa or

speak to his children since he has been incarcerated in BOP custody. According to Mr. Riley, he

has been restricted from calling Mr. Correa due to her status as a victim in the case. 1 In the absence

of an order from the Court, the BOP will not allow Mr. Riley to have telephone contact with Mr.

Correa. Mr. Riley requests permission to have telephone contact with Ms. Correa so they can

make decisions regarding their children and so Mr. Riley can speak to his children.

          4.       In addition to Mr. Riley’s request to remove this call restriction, Ms. Correa also

contacted the U.S. Attorney’s Office and requested the Government’s assistance in removing the

call restriction. Despite her status as a victim, she very much wants Mr. Riley to be able to call

her so they can communicate about the children and so Mr. Riley can speak to his children.

          5.       Accordingly, the Government and Mr. Riley jointly request that the Court enter the

attached order allowing Mr. Riley to have telephone contact with Ms. Correa while he is in prison.

          6.       As noted above, the Government has conferred with Ms. Correa who indicated she

has no objection to this motion, and in fact, she joins in this motion.

    Respectfully submitted,

    JOHN H. DURHAM                                      THE DEFENDANT,
    UNITED STATES ATTORNEY                              Joel Riley

                                                        FEDERAL DEFENDER OFFICE

    /s/ Neeraj N. Patel                                 /s/ Tracy Hayes
    NEERAJ N. PATEL                                     TRACY HAYES, ESQ.
    ASSISTANT U.S. ATTORNEY                             Assistant Federal Defender
    Federal Bar No. phv04499                            265 Church Street, 7th FL
    157 Church Street, 25th Floor                       New Haven, CT 06510
    New Haven, CT 06510                                 Phone: (203) 498-4200
    Tel.: (203) 821-3700                                Bar No.: phv06527
    Email: neeraj.patel@usdoj.gov                       Email: tracy_hayes@fd.org


1
  Mr. Riley is permitted to make telephone calls to other individuals. He is only restricted from
calling Ms. Correa.
                                                    2
          Case 3:19-cr-00105-AWT Document 92 Filed 05/12/20 Page 3 of 3




                                 CERTIFICATION OF SERVICE

        This is to certify that on May 12, 2020, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail
on anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.




                                      BY:     /s/ Neeraj N. Patel
                                              NEERAJ N. PATEL
                                              ASSISTANT UNITED STATES ATTORNEY




                                                 3
